Case 1:19-cv-00589-LMB-MSN Document 25 Filed 06/21/19 Page 1 of 1 PageID# 465



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division


 EB PUBLISHING,INC.

               Plaintiff,

        V.                                                        l:19-cv-589(LMB/MSN)

 APPLIANCEREPAIR.NET,et al..

               Defendants.


                                             ORDER


       For the reasons stated in open court, it is hereby

       ORDERED that that the preliminary injunction issued on June 7, 2019 [Dkt. No. 12] be

and is VACATED;and it is further

       ORDERED that this Court's Order requiring Citibank to show cause why it should not be

held in contempt of court [Dkt. No. 13] be and is VACATED;and it is further

       ORDERED that plaintiffs Motion for Leave to Serve Process by Email and Publication

[Dkt. No. 14] be and is DENIED AS MOOT.

       The Clerk is directed to forward copies ofthis Order to counsel of record for plaintiff and

to defendant Bursill at his address in Thailand and via email(abursill@gmail.com).
                        II
       Entered this ^1 day of June, 2019.

Alexandria, Virginia




                                                                          /sf
                                                            Leonie M,Brinkema
                                                            United States District Judge
